UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 OMB APPROVAL OMB Number: 3235-0145 Expires: February 28, 2009 Estimated average burden hours per response 11 SCHEDULE 13G Under the Securities Exchange Act of 1934 (Amendment No.2)* MVC Capital, Inc. (Name of Issuer) Comon Stock (Title of Class of Securities) 553829102 (CUSIP Number) December 31, 2007 (Date of Event Which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: o Rule 13d-l(b) x Rule 13d-l(c) o Rule 13d-l(d) *The remainder of this cover page shall be filled out for a reporting person's initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be "filed" for the purpose of Section 18 of the Securities Exchange Act of 1934 ("Act") or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP No. 553829102 1. Names of Reporting Persons. I.R.S. Identification Nos. of above persons (entities only). MFP Investors LLC - 22-3608480 667 Madison Avenue, 25th Floor New York, NY 10065 Michael F. Price 667 Madison Avenue, 25th Floor New York, NY 10065 Michael F. Price is the controlling person of MFP Investors LLC 2. Check the Appropriate Box if a Member of a Group (See Instructions) o(a) x(b) 3. SEC Use Only 4. Citizenship or Place of Organization Delaware Number of Shares Beneficially Owned by Each Reporting Person With: 5. Sole Voting Power 999,700 6. Shared Voting Power 7. Sole Dispositive Power 999,700 8. Shared Dispositive Power 9. Aggregate Amount Beneficially Owned by Each Reporting Person 999,700 10. Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions). 11. Percent of Class Represented by Amount in Row (9) 4.12% 12. Type of Reporting Person (See Instructions) OO Page2 of 4 pages CUSIP No. 553829102 Item 1. (a)Name of Issuer MVC Capital, Inc. (b)Address of Issuer's Principal Executive Offices Riverview at Purchase 287 Bowman Avenue, 3rd Floor Purchase, NY 10577 Item 2. (a)Name of Person Filing MFP Investors LLC (b)Address of Principal Business Office or, if none, Residence 667 Madison Avenue, 25th Floor New York, NY 10065 (c)Citizenship Delaware (d)Title of Class of Securities Common Stock (e)CUSIP Number 553829102 Item 3. If this statement is filed pursuant to §§240.13d-l(b) or 240.13d-2(b) or (c), check whether the person filing is a: Not applicable. Item 4. Ownership. As the investment advisor to several clients, (none of which owns more than 5% of the common stock of the issuer), MFP Investors LLC is deemed to own 999,700 shares (4.12%) of the common stock of the issuer. Item 5. Ownership of Five Percent or Less of a Class If this statement is being filed to report the fact that as of the date hereof the reporting person has ceased to be the beneficial owner of more than five percent of the class of securities, check the following.x Item 6. Ownership of More than Five Percent on Behalf of Another Person. Not applicable. Item 7. Identification and Classification of the Subsidiary Which Acquired the Security Being Reported on By the Parent Holding Company Not applicable. Item 8. Identification and Classification of Members of the Group Not applicable. Item 9. Notice of Dissolution of Group Not applicable. Page3 of 4 pages CUSIP No. 553829102 Item 10. Certification By signing below I certify that, to the best of my knowledge and belief, the securities referred to above were not acquired and are not held for the purpose of or with the effect of changing or influencing the control of the issuer of the securities and were not acquired and are not held in connection with or as a participant in any transaction having that purpose or effect. SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. February 13, 2008 Date MFP Investors LLC /s/ Michael F. Price Signature Name: Michael F. Price Title: Managing Member MICHAEL F. PRICE /s/ Michael F. Price Signature Name: Michael F. Price Page 4 of 4 pages
